DETAILED ACTION
 	Claims 1-17 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-15 are directed to a series of steps, computer-readable tangible recording medium claim 16 is directed to storing a program, and system claim 17 is directed to a plurality of units. Thus the claims are directed to a process, manufacture and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite action management, including generating and acquiring steps.  
The limitations of generating and acquiring, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite generating a schedule indicating an order in which a target person is required to perform actions in accordance with an arrangement order of a plurality of action modules, the plurality of action modules representing the respective actions to be performed by the target person; and acquiring an action log indicating an execution status in which the target person is following the schedule.
That is, other than reciting generation and acquisition processing, the claim limitations merely cover managing personal behavior including social activities, teaching, and following rules or instructions, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include generation and acquisition processing. The generation and acquisition processing in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generation and acquisition processing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 2 recites an additional accepting step. Claims 3-5 further describe the action log, the schedule, and each of the plurality of action modules. Claims 6-8 recite additional presenting and generating steps. Claim 9 further describes the action log. Claims 10-13 recite additional generating and providing steps, and further describes the target person, and the statistical information. Claims 14 and 15 recite additional setting and displaying steps, and further describes the target person. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, generation and acquisition processing.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0128 of the specification, “The action management system 1 according to the present disclosure includes a computer system. The computer system may include a processor and a memory as principal hardware components. The functions of the action management system 1 according to the present disclosure may be performed by making the processor execute a program stored in the memory of the computer system. The program may be stored in advance in the memory of the computer system.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

 	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
Independent claim 17 recites a system defined merely by a plurality of units, which is deemed software, with no accompanying hardware components (e.g., a physical system including inter alia, processor, server, GUI, etc.).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-4, 6, 7, 9-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20080270240 A1).
As per claim 1, Chu discloses an action management method (i.e., Referring to FIG. 21, From the Add Tasks page, managers may choose to create a custom task or browse a list of recommended task categories and select multiple tasks, ¶ 0060) comprising:
generation processing including generating a schedule indicating an order in which a target person is required to perform actions in accordance with an arrangement order of a plurality of action modules, the plurality of action modules representing the respective actions to be performed by the target person (i.e., Managers may also edit the points value and the schedule for the task. In order to save the changes, managers may select the Save button. Selecting a different category before pressing the save button may prompt to save the current selections before going to a different category. When adding a task, a manager may assign a time schedule for the task by using the scheduling drop down menu 2118, ¶ 0060); and
acquisition processing including acquiring an action log indicating an execution status in which the target person is following the schedule (i.e., The Mission Status screen 1824 may display mission objectives and goals, and progress towards completion of the mission. The Mission Status screen may also display a grade meter, noting the average grade for completed tasks within the mission, ¶ 0074).
As per claim 2, Chu discloses acceptance processing including accepting, from the target person, an operating command indicating at least one of a beginning or an end of any one of the actions (i.e., The Mission Status screen 1824 may display mission objectives and goals, and progress towards completion of the mission. The Mission Status screen may also display a grade meter, noting the average grade for completed tasks within the mission, ¶ 0074).
As per claim 3, Chu discloses wherein the action log includes timing information about at least one timing selected from the group consisting of a timing indicating a beginning of any one of the actions and a timing indicating an end of the action (i.e., When adding a task, a manager may assign a time schedule for the task by using the scheduling drop down menu 2118. The drop down 2118 may contains the following items: Everyday, Weekdays, Weekends, One time, no due date, One time, due on . . . , On these days . . . , and the like, ¶ 0060).
As per claim 4, Chu discloses wherein the schedule includes order information indicating the order in which the actions are required to be performed but does not include time information indicating at least one of a start time of any one of the actions or an end time of the action (i.e., When adding a task, a manager may assign a time schedule for the task by using the scheduling drop down menu 2118. The drop down 2118 may contains the following items: Everyday, Weekdays, Weekends, One time, no due date, One time, due on . . . , On these days . . . , and the like, ¶ 0060).
As per claim 6, Chu discloses guidance processing including presenting, to the target person, guidance information about the actions to be performed following the schedule (i.e., In an example of this embodiment, the method may further comprise providing a level meter associated with a To Do Chart for indicating a status of task completion. In an example of this embodiment, the collectable theme may be associated with a level meter status, ¶ 0012).
As per claim 7, Chu discloses wherein the guidance processing includes changing, according to the execution status in which the target person is performing the actions, a mode of presentation of the guidance information (i.e., In an example of this embodiment, the method may further comprise providing a level meter associated with a To Do Chart for indicating a status of task completion. In an example of this embodiment, the collectable theme may be associated with a level meter status, ¶ 0012).
As per claim 9, Chu discloses wherein the action log includes target person information about a status of the target person who is performing any one of the actions (i.e., In an example of this embodiment, the method may further comprise providing a level meter associated with a To Do Chart for indicating a status of task completion. In an example of this embodiment, the collectable theme may be associated with a level meter status, ¶ 0012).
As per claim 10, Chu discloses arithmetic processing including generating, based on the action log, arithmetic information by performing arithmetic operations on the action log (i.e., The mission progress bar 1822 displays the total number of tasks completed across all categories (Z) compared against the total number of tasks required for all categories (X*Y). The percentage fill is calculated as Z/(X*Y). When individuals complete tasks, managers may assign a grade to the task or mark it as complete. The type of reward that an individual receives for completing a level may depend upon the individual's grade point average at the time of level completion, ¶ 0075).
As per claim 11, Chu discloses wherein the target person includes a plurality of target persons, and the arithmetic information includes statistical information generated based on at least the action log with respect to each of the plurality of target persons (i.e., The mission progress bar 1822 displays the total number of tasks completed across all categories (Z) compared against the total number of tasks required for all categories (X*Y). The percentage fill is calculated as Z/(X*Y). When individuals complete tasks, managers may assign a grade to the task or mark it as complete. The type of reward that an individual receives for completing a level may depend upon the individual's grade point average at the time of level completion, ¶ 0075).
As per claim 13, Chu discloses output processing including providing a particular terminal with output information, the output information including the action log and the arithmetic information at least partially (i.e., Graded tasks, goal reward deposits, and virtual good item purchases may be displayed as a combined list and may be sorted by completion or purchase or deposit date, ¶ 0063).
As per claim 14, Chu discloses setting processing including setting a goal about the actions in association with the action modules (i.e., A user interface 134 for managers may comprise a To Do Chart Facility 140. The To Do Chart Facility 140 may be used by a manager to create to do lists and printable chore charts for an individual, help individuals to create weekly To Do and Reading list 504, set goals to motivate an individual to complete tasks, manage goal attainment, ¶ 0055).
As per claim 15, Chu discloses wherein the target person includes a plurality of target persons and the method further comprises list displaying processing including displaying, as a list, information based on the plurality of action logs acquired, through the acquisition processing, with respect to the plurality of target persons (i.e., The user interface 134 may comprise the Add Goals button 2424. If an individual does not have an allowance, charity goal, or long term or short term reward then this link will appear. If multiple goals are empty, then the Add Goals button 2424 will show only one call to action in order, such as the following order: Allowance, Long Term, Short Term, Charity, and the like. A sidebar 1920 of the user interface 134 may comprise a Scorecards button 1808 to launch a Scoreboard 108, a Task Charts button 1810 to display Task Charts, ¶ 0058).
Claim 16 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer-readable tangible recording medium claim corresponding to the method claim.
Claim 17 is rejected based upon the same rationale as the rejection of claim 1, since it is the system claim corresponding to the method claim.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20080270240 A1), in view of Moreno (US 20170046971 A1).
 As per claim 5, Chu does not disclose wherein each of the plurality of action modules is a tangible object, and the arrangement order of the plurality of action modules is determined by physically combining the plurality of action modules with each other.
Moreno discloses the Block Design subtest contains 11 items, consisting of two-dimensional, red-and-white pictures of abstract designs. Examinees must use red and white blocks to assemble a design identical to that in the picture. The patterns are arranged in order of increasing difficulty—four blocks are used for the first eight designs, and nine blocks are used for the last three designs (¶ 0344).
Chu and Moreno are concerned with effective cognitive training and task management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the plurality of action modules is a tangible object, and the arrangement order of the plurality of action modules is determined by physically combining the plurality of action modules with each other in Chu, as seen in Moreno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Chu does not disclose wherein the generation processing includes generating the schedule in accordance with an arrangement order of the plurality of action modules which are coupled together to be arranged in line.
Moreno discloses the Block Design subtest contains 11 items, consisting of two-dimensional, red-and-white pictures of abstract designs. Examinees must use red and white blocks to assemble a design identical to that in the picture. The patterns are arranged in order of increasing difficulty—four blocks are used for the first eight designs, and nine blocks are used for the last three designs (¶ 0344).
Chu and Moreno are concerned with effective cognitive training and task management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the generation processing includes generating the schedule in accordance with an arrangement order of the plurality of action modules which are coupled together to be arranged in line in Chu, as seen in Moreno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12, Chu does not disclose wherein the statistical information includes comparison information indicating evaluation of a particular target person relative to the plurality of target persons.
Moreno discloses the user report may be presented to a user by the training as feedback, or can be sent to an administrator as a set of statistics for a particular user. The report 102 may provide the user with an indication of the user's performance as compared to that of an appropriate reference group. Preferably, a sample of the population to which a particular user is compared will have similar characteristics with the user, such as age, gender, IQ, grade level, musical skill level, socioeconomic level, primary language, and/or other characteristics, in order to generate an appropriate comparison (¶ 0122).
Chu and Moreno are concerned with effective cognitive training and task management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the statistical information includes comparison information indicating evaluation of a particular target person relative to the plurality of target persons in Chu, as seen in Moreno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses managing task assignment.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 16, 2022